department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil the honorable phil gramm united_states senator bryan street dallas texas attention mr michael fitzgerald dear senator gramm this letter responds to your inquiry of date on behalf of sale of stock she owned in because of a stock transaction undertaken by wrote about the federal_income_tax result of a feels she is being unfairly taxed without her permission letter does not give details about how structured the transaction so i cannot address her specific case i am pleased to give her general information about the treatment of stock sales for federal_income_tax purposes under the internal_revenue_code in general people who own property that has increased in value do not owe taxes on their gains until they sell exchange or dispose_of that property a seller of property is generally taxed on the amount of gain resulting from the sale the law allows some exceptions to this general_rule in some cases if certain requirements are satisfied corporate transactions involving the sale exchange distribution or redemption of stock may take place without resulting in an immediate tax_liability to the shareholders without knowing the specific details of this particular sale transaction i cannot speculate on whether this transaction falls within an exception to the general_rule for your convenience i enclosed a copy of publication entitled sales_and_other_dispositions of assets which describes the general rules that apply to sellers of property and the exceptions to those rules i hope this information is helpful for further assistance in this matter please call me or mr douglas c bates identification_number at sincerely debra l carlisle chief branch corporate enclosure
